Exhibit 10.5
ACKNOWLEDGEMENT OF TERMINATION OF EMPLOYMENT UNDER
AMENDED AND RESTATED
SENIOR ADVISOR AGREEMENT
     THIS ACKNOWLEDGMENT OF TERMINATION OF EMPLOYMENT UNDER AMENDED AND RESTATED
SENIOR ADVISOR AGREEMENT (“Termination”) is effective as of the 14th day of
October, 2010 (the “Effective Date”), by and between HAWK CORPORATION, a
Delaware corporation (“Hawk” or the “Company”) and NORMAN C. HARBERT
(“Harbert”). Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to them in the Senior Advisor Agreement.
     A. Hawk and Harbert are parties to a certain Amended and Restated Senior
Advisor Agreement, dated as of December 30, 2008 (the “Senior Advisor
Agreement”), with respect to Harbert’s employment by Hawk as a senior advisor
for a period which terminates on June 30, 2012 (the “Advisory Period”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to them in the Senior Advisor Agreement.
     B. Hawk and Harbert are parties to a certain Split-Dollar Agreement, dated
as of January 23, 1998, as amended by First Amendment to Split-Dollar Agreement,
dated as of December 30, 2008 (the “Split-Dollar Agreement” and together with
the Senior Advisor Agreement, the “Agreements”), with respect to two life
insurance policies with Massachusetts Mutual Life (the “Policies”).
     C. Hawk has entered into an Agreement and Plan of Merger, dated as of
October 14, 2010 (“Merger Agreement”) pursuant to which Hawk will become a
wholly-owned subsidiary of Carlisle Companies Incorporated at the Effective Time
(as that term is defined in the Merger Agreement) (the “Transaction”).
     D. In connection with the Transaction and immediately after the Effective
Time (as that term is defined in the Merger Agreement), Hawk desires to
terminate Harbert’s employment with Hawk in accordance with Section 8(c)(iii) of
the Senior Advisor Agreement and to acknowledge the compensation and other
benefits payable or otherwise available to Harbert pursuant to such termination
under the Agreements.
     NOW, THEREFORE, in consideration of the mutual agreements, acknowledgements
and covenants contained in this Termination and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Termination of Harbert’s Employment. Immediately after the Effective
Time (as that term is defined in the Merger Agreement) and pursuant to the terms
of Section 8(c)(iii) of the Senior Advisor Agreement, each party hereto agrees
and acknowledges that Hawk will terminate Harbert’s employment with the Company
(with no such further action being required). Pursuant to such termination, Hawk
hereby acknowledges that Harbert shall be entitled to the Base Wages (as that
term is defined in the Senior Advisor Agreement) and bonuses payable under
Sections 8(c)(iii) and 8(d)(ii) of the Senior Advisor Agreement to Harbert,
which bonuses for purposes of this agreement and payment hereunder to Harbert
shall be fixed at the amount of $250,000 per annum, for the remainder of the
Advisory Period. Hawk shall be obligated to

 



--------------------------------------------------------------------------------



 



continue to provide and/or pay for the existing health coverage to Harbert for
the remainder of the Advisory Period as provided under Section 8(c)(iii) and
8(d)(iii) of the Senior Advisor Agreement.
     2. Termination of Split-Dollar Agreement. Each party hereto agrees and
acknowledges that pursuant to Section 9(a) of the Split-Dollar Agreement, the
Split-Dollar Agreement shall terminate upon the termination by Hawk of Harbert’s
employment. Pursuant to such termination, Hawk hereby acknowledges that for
sixty (60) days after the date of the termination of the Split-Dollar Agreement,
Harbert shall have the option to purchase the Policies from the Company in
accordance with Section 10(a) of the Split-Dollar Agreement.
     3. This Amendment shall be of no force and effect in the event the
Transaction is not consummated and the Effective Time does not occur.
     4. Governing Law. This Termination is governed by and shall be construed in
accordance with the law of the State of Ohio.
     4. Benefit and Burden. This Termination shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and successors.
     5. Counterparts; Effectiveness. This Termination may be executed in any
number of counterparts, including by facsimile or electronic signature included
in an Adobe PDF file, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. This Termination
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that the parties need not
sign the same counterpart. This Termination shall be of no force or effect in
the event the Transaction is not consummated and the Effective Time does not
occur.
     6. Effect on Harbert’s Rights. Nothing in this Termination shall interfere
or diminish in any manner any rights to indemnification, advancement of
expenses, be held harmless, or directors’ and officers’ insurance or any similar
rights of Harbert under Hawk’s Second Amended and Restated Certificate of
Incorporation, Hawk’s Amended and Restated By-laws, the Merger Agreement or
otherwise.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set their hand as of the
date first written above.
HAWK CORPORATION

                 
By:
  /s/ Byron S. Krantz
 
      /s/ Norman C. Harbert
 
   
 
  Byron S. Krantz       NORMAN C. HARBERT    
 
  Secretary            

[Signature page: Acknowledgement of Termination]

 